Citation Nr: 0932143	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  04-27 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the Air Force from 
February 1984 to August 1984, January 1986 to August 1990, 
and from February 1991 to March 1991.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a June 2003 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA). 

In a September 2007 decision, the Board denied the Veteran's 
claims for chronic dermatitis, tinnitus, 
hypercholesterolemia, an immune system disorder, a sinus 
condition, a right foot fracture and bilateral hearing loss.  
The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In May 
2008 the Court granted a Joint Motion for Remand (Joint 
Motion) which directed the Board to conduct additional 
development regarding the claim of service connection for 
chronic dermatitis and to readdress the Veteran's claim of 
service connection for tinnitus.  The other claims pending 
before the Court were dismissed.  

The Board remanded this case in October 2008 for further 
development.  Since that remand, the RO granted service 
connection for the Veteran's skin condition, so the only 
issue currently before the Board is service connection for 
tinnitus.  


FINDING OF FACT

The Veteran's intermittent tinnitus is not etiologically due 
to service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Court has determined that, for tinnitus, the Veteran is 
competent to present evidence of continuity of 
symptomatology.  See Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002).  

History and Analysis

The Veteran contends he was exposed to acoustic trauma in his 
military service while working security around aircraft at an 
Air Force Base and this caused his tinnitus.  Given the 
Veteran's MOS as a Security Specialist in the Air Force and 
his contentions, there is no reason to doubt his credibility 
that he was exposed to loud noise and suffered some degree of 
acoustic trauma during service.  


The record is devoid of any complaints or treatment for 
tinnitus during service. There are no post-service treatment 
records in the claims file documenting any complaints or 
treatment for tinnitus until 2003.  

A January 2003 VA examiner noted that the Veteran reported 
decreased hearing and tinnitus which had been present since 
he was around aircraft in 1993.  A February 2003 VA examiner 
noted that the Veteran reported being exposed to excessive 
noise in the military from 1986 to 1990, around aircraft, 
working in security at an air force base without the use of 
hearing protection.  The Veteran denied any civilian or 
recreational noise exposure.  The examiner noted that the 
Veteran reported occasional tinnitus bilaterally, although 
the Veteran did not consider it to be a significant problem 
at the time.

A January 2009 VA audiologist noted that she reviewed the 
Veteran's claims file and electronic VA records.  The Veteran 
reported that he is told frequently that he talks too loud 
and has difficulty understanding soft spoken speech.  The 
examiner noted that the Veteran's military exposure was 
significant for artillery and aircraft noise.  The Veteran 
denied any post-service occupational noise exposure, as he 
worked in law enforcement.  During the few times he was 
exposed to excessive noise occupationally, he wore ear 
protection  The Veteran reported that his tinnitus has been 
on and off for years and occurs about every two weeks and 
lasts for a few minutes at the most.  The examiner noted that 
the Veteran's hearing was within a normal range and opined 
that the Veteran's tinnitus was not related to service.  Her 
rationale was that the Veteran's tinnitus occurred 
sporadically, was not constant and only happened about every 
two weeks.  The examiner counseled the Veteran regarding 
consumption of caffeine and aspirin as possible reasons for 
his tinnitus.  

The Veteran currently has intermittent tinnitus.  The 
question that must be answered is whether or not this 
tinnitus was caused by his military service.  

The Veteran has stated his belief that his exposure to noise 
during military service caused his claimed tinnitus; as a 
layperson he is not qualified to furnish medical opinions or 
diagnoses.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  He is, however, competent to describe tinnitus 
symptoms and their continuous effect to the present, as noted 
above.  Although the Veteran is competent to describe 
tinnitus symptoms and their continuous effect to the present, 
the contemporaneous medical evidence during service does not 
corroborate any of these problems or complaints; the 
Veteran's service treatment records do not contain any 
indications of complaint or treatment in service regarding 
tinnitus.  Additionally, there are no medical records 
indicating complaints or treatment for tinnitus within the 
first year after discharge from active duty service.  The 
record also contains some evidence of post-service 
occupational noise exposure, although the Veteran indicated 
he wore his required hearing protection during this exposure.  

The earliest post-service reference in the claims file to 
tinnitus is in a January 2003 VA examination report.  The 
length of time between the Veteran's discharge from service 
and his diagnosis of tinnitus is probative evidence against 
his claim.  The Court has indicated that the absence of any 
medical records of a diagnosis or treatment for many years 
after service is probative evidence against the claim.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming 
Board where it found that Veteran failed to account for the 
lengthy time period after service for which there was no 
clinical documentation of low back condition); see also 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability).

The Board notes that while the January 2003, February 2003 
and January 2009 VA examiners all mention the Veteran's 
intermittent tinnitus, none of them links the Veteran's 
tinnitus to service.  Although the Veteran asserts that his 
hearing loss began during service, there is no medical 
evidence or opinion linking his tinnitus to his military 
service.  Moreover there is medical evidence against the 
claim.  As noted above, in January 2009 a VA audiologist 
diagnosed tinnitus and opined that the Veteran's tinnitus was 
not at least as likely as not related to his military 
service.  

For the Board to conclude that the appellant's tinnitus had 
its origin during military service in these circumstances 
would be speculation, and the law provides that service 
connection may not be based on resort to speculation or 
remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 
Vet. App. 30, 33 (1992).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against this claim.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the claim for service 
connection for tinnitus must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and to Assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran was notified of the respective 
duties of the claimant and of VA, as well as of the evidence 
needed to substantiate his claim for service connection for 
tinnitus, by a letter in December 2002, before the adverse 
rating decision that is the subject of this appeal.  In 
December 2008 the Veteran was given the specific notice 
required by Dingess, supra.  The Board concludes that VA has 
met its duty to notify the Veteran concerning his tinnitus 
claim.

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support his claim.  
The record contains his service treatment records and VA 
medical records.  He was given VA examinations, with a 
medical opinion, in connection with the claims.  The Veteran 
has been accorded ample opportunity to present evidence and 
argument in support of the appeal, and he has done so.  
Neither the Veteran nor his representative has indicated that 
there are any available additional pertinent records to 
support his claim.  

The Board is satisfied that the Veteran's claim was properly 
processed after he was given the required notice and that any 
procedural errors in the development and consideration of the 
claim by the originating agency were insignificant and non-
prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


ORDER

Service connection for tinnitus is denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


